



Exhibit 10.9


DIRECTOR COMPENSATION POLICY
As Restated and Adopted By the Board of Directors on August 29, 2016


This Director Compensation Policy describes Fenix Parts’ policies with respect
to compensating the directors of Fenix Parts.


All of our directors will be reimbursed for reasonable out-of-pocket expenses
incurred in attending meetings of the board of directors or the committees
thereof, and for other expenses reasonably incurred in their capacity as
directors.


Role of the Compensation Committee
The Compensation Committee of the board of directors shall, on at least an
annual basis, review the components and amounts of director compensation as
enumerated below. With reference to annual published studies of director
compensation and based on, among other things, inflation and competitive market
conditions, the Compensation Committee shall make recommendations for any
changes to this policy, which must be adopted by the full board of directors to
be effective.


Directors Who Are Employees
Directors who are our employees or employees of any of our subsidiaries will
receive compensation only for their services as an employee of Fenix Parts or
one of our subsidiaries. They will not receive additional compensation for
serving as a director.


Non-Employee Directors
Each director who is not also one of our employees or an employee of our
subsidiaries (an “Outside Director”) will receive a fee for service as a member
of a committee of the board of directors. Such fee to the committee members
shall be $1,000 for each committee meeting he or she attends (the “Per Meeting
Fee”). Additionally, each Outside Director will receive an annual cash fee. The
cash fee shall equal $40,000 (the “Annual Retainer Fee”), payable quarterly,
plus an additional amount based on his or her service as a committee chair, as
set forth in the following table (the “Committee Chair Fee,” and together with
the Annual Retainer Fee, the “Annual Fee”). Directors who serve as committee
chair on multiple committees will receive a Committee Chair Fee for service on
each committee. The annual Committee Chair Fee will be as follows:


Annual Committee
Chair Fee
Audit Committee $15,000
Compensation Committee $10,000
Nominating and Governance Committee $5,000


Additional committees of directors may be established from time-to-time by the
board of directors and, if deemed appropriate by the board, a Per Meeting Fee
and/or a Committee Chair Fee shall apply for such additional committees.


In addition to the cash compensation described above, the board of directors
intends for additional compensation to be payable for directors’ service in the
form of annual stock-based grants, as an integral part of the board’s objective
to align director and shareholder interests. Such equity grants shall be made by
the Compensation Committee in accordance with Fenix Parts’ 2014 Amended &
Restated Incentive Stock Plan (the “Stock Plan”), after consultation with and
obtaining concurrence from the full board of directors.







--------------------------------------------------------------------------------





In the event that any Outside Director ceases to serve as a director at any time
prior to the next annual meeting, or an Outside Director begins his or her term
between annual meetings (e.g., to fill a vacancy), such Outside Director’s
Annual Fee will be pro rated by multiplying the amount of the Annual Fee by a
fraction, the numerator of which is the number of days he or she actually serves
as director during the applicable Election Year and the denominator of which is
365 or 366, as appropriate (the “Pro Rated Annual Fee”). An “Election Year” is
the period beginning on the date of the annual meeting of shareholders at which
directors are elected and ending on the date immediately prior to the next
annual meeting of shareholders at which directors are to be elected.


Beginning with our first annual meeting of shareholders following the completion
of the initial public offering of our common stock and for each annual meeting
thereafter, each Outside Director who is elected at an annual meeting, or who is
appointed or elected any time after the annual meeting, may choose to receive,
in lieu of a cash payment, a number of shares of our common stock (“Shares”)
equal to the director’s Annual Fee plus his or her Per Meeting Fee earned during
such Election Year, divided by the average closing price of our common stock
during such Election Year.


All Shares granted hereunder will vest on the last day of the applicable
Election Year, and will be granted pursuant to Fenix Parts’ Stock Plan in effect
at the time of the grant. Transfer of the Shares will be restricted in
accordance with applicable securities laws. Notice of an Outside Director’s
choice to receive Shares in lieu of cash must be in writing and received by the
President and CEO of Fenix Parts no later than the 45 days prior to the first
day of the applicable Election Year, provided that any Outside Director who
begins his or her term after the first day of the Election Year shall have two
weeks after his or her term begins to so notify the President and CEO of Fenix
Parts of such choice.





